Order entered January 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00055-CV

                     IN THE MATTER OF J.M., A MINOR, Appellant


                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-79164-X

                                           ORDER
        Appellant was represented in the trial court by the Dallas County Public Defender’s

Office. The Dallas County Public Defender’s Office has notified the Court pursuant to Section

56.01(f) of the Texas Family Code that it will not be representing Appellant on appeal.

Appellant has declared that she is unable to hire an attorney to represent her on appeal and has

requested the appointment of counsel to represent her on appeal pursuant to Section 51.10 of the

Texas Family Code. It does not appear from the record before the Court that the financial status

of Appellant or her family has changed. Accordingly, we ORDER the trial court to appoint

counsel to represent Appellant on appeal. The trial court shall transmit a supplemental clerk’s

record containing the order appointing counsel to this Court within fifteen (15) days of the date

of this order.
       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated fifteen days from the date of this order or when the supplemental record is received,

whichever is earlier.




                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE